Citation Nr: 0113215	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-16 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the reduction in Department of Veterans Affairs 
(VA) compensation benefits due to the veteran's incarceration 
was proper.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $15,175.98.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Committee on Waivers and 
Compromises (Committee) of the Montgomery, Alabama, VA 
Regional Office.  The RO determined the overpayment was 
properly created due to the veteran's incarceration.  The 
Committee granted a partial waiver in the amount of $8,431.13 
and denied waiver of the remaining $15,175.98.  The veteran 
testified at a hearing at the RO in September 2000.


FINDINGS OF FACT

1.  The veteran was granted service connection for post-
traumatic stress disorder (PTSD) in a June 1984 rating 
decision; the PTSD was rated as 100 percent disabling.

2.  In July 1998, the RO received evidence that the veteran 
had been convicted of a felony and incarcerated since 
February 12, 1998.

3.  In October 1998, the RO advised the veteran that his 
disability compensation would be reduced from $1,964 to $95 
effective April 13, 1998, because evidence had been received 
showing that he had been incarcerated since February 18, 1998 
for conviction of a felony.

4.  In the October 1998 letter, the RO also advised the 
veteran that his payment would not be adjusted for 60 days so 
that he might submit evidence showing that the adjustment 
should not be made but that if he continued to accept 
payments at the present rate he would have to repay all or a 
part of the benefits he had received.

5.  In May 1999, the veteran's disability compensation 
benefits were reduced to the rate payable for disability 
rated as 10 percent disabling, effective April 14, 1998, 
based on his incarceration.  This action created an 
overpayment of $23,607.11.

6.  In an August 1999 decision, the Committee determined that 
VA contributed to the overpayment by failing to timely adjust 
the veteran's benefits, and thus, granted a partial waiver in 
the amount of $8,431.13 for a period of 5 months.

7.  The veteran was a fault in the creation of the 
indebtedness and collection of the overpayment would not 
deprive the veteran of basic necessities or nullify the 
objective for which the benefits were intended, and a failure 
to make restitution would result in unfair gain to the 
veteran.  


CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount 
of $15,175.98 was properly created.  38 U.S.C.A. §5313 (West 
1991); 38 C.F.R. § 3.665 (2000).  

2.  Recovery of an overpayment of disability compensation 
benefits in the amount of $15,175.98 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  By 
virtue of the Statements of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  A hearing was conducted at the RO and 
transcript associated with the claims folder.  The Board 
finds that all relevant facts on these issues have been 
properly developed and the duty to assist has been met.  
38 C.F.R. § 3.159; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

I.  Facts

The veteran was awarded VA disability compensation benefits 
in 1984, and at that time was notified of his rights and 
responsibilities related to receipt of VA benefits.  

In July 1998, the RO was notified that the veteran was 
incarcerated.  In a September 1998 VA Form 21-4193, the 
Federal Correctional Institution in Yazoo City, Mississippi, 
reported that the veteran was incarcerated on February 12, 
1998, following the conviction of a felony and was currently 
scheduled for release in July 2000.  In an October 1998 
letter to the veteran, the RO notified him of a proposal to 
reduce the amount of his disability compensation due to his 
incarceration.  In the October 1998 letter, the RO also 
advised the veteran that his payment would not be adjusted 
for 60 days so that he might submit evidence showing that the 
adjustment should not be made but that if he continued to 
accept payments at the present rate he would have to repay 
all or a part of the benefits he had received.  In May 1999 
the RO advised the veteran of the reduction of his 
compensation to the amount payable for a disability evaluated 
as 10 percent disabling effective as of April 14, 1998, the 
61st day following his incarceration.  He was informed of an 
overpayment in the amount of $23,607.13 in June 1999.  

In a July 1999 financial status report, the veteran stated 
that he received $96 per month in income from the VA, had 
$5,000 cash in the bank, and that his expenses totaled $714, 
which included $100 for cigarettes, stamps, and snacks and 
$614 in installment debt.  In an amended financial status 
report received in September 1999, the veteran reported $96 
in income, $3,500 cash in the bank, and $740 in expenses 
which included $150 for telephone time, stamps, cigarettes, 
and snacks and $590 in installment debt.

The veteran disagreed with the creation of the overpayment 
and filed a timely request for waiver of the overpayment in 
June 1999.  In August 1999, the Committee determined that VA 
contributed to creation of the debt as notification of the 
veteran's incarceration was received in July 1998 and 
confirmed in September 1998, however, the RO did not take 
action to retroactively reduce the veteran's benefits until 
May 1999.  Thus, the RO determined that VA was at fault for 
creation of the debt for 5 months and granted a partial 
waiver of the overpayment in the amount of $8,431.13.  The 
Committee denied the remainder of the overpayment in the 
amount of $15,175.98 covering a period of 9 months finding 
that the veteran was at fault in the creation of the 
remainder of the debt.  The Committee also found that there 
was no undue financial hardship on the part of the veteran 
and that waiver would result in unjust enrichment on the part 
of the veteran.

The veteran was released from prison April 14, 2000 and in 
May 2000, the RO notified the veteran that his VA 
compensation benefits in the amount of $2,036 per month were 
restored effective April 14, 2000.

II.  Analysis

A.  Creation of the debt.  A veteran who is incarcerated in a 
federal, state, or local penal institution in excess of 60 
days for conviction of a felony committed after October 7, 
1980, and has a combined rating of 20 percent or more shall 
not be paid compensation in excess of the amount payable for 
a disability evaluated as 10 percent disabling beginning on 
the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 
1991); 38 C.F.R. § 3.665 (2000).  

In this case, the veteran was in receipt of compensation for 
PTSD rated as 100 percent disabling.  This represented the 
only disability for which service connection had been 
established.  Included with the notification letter for this 
award as well as his subsequent increased rating evaluations 
was VA Form 21-8764, Disability Compensation Award Attachment 
- Important Information, which advised the veteran of 
conditions affecting the right to payment of benefits.  
Specifically, it is noted that benefits will be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony offense.  The 
record discloses that the veteran was incarcerated following 
conviction for a felony offense on February 12, 1998.  
Accordingly, the RO reduced the veteran's compensation 
payment to the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day following his 
incarceration, i.e. April 14, 1998.

The veteran contends that he was incarcerated due to his 
service-connected PTSD, that the judge told him his benefits 
would continue, and therefore, he did not report his 
imprisonment.  However, a review of the record clearly 
reflects that the veteran was incarcerated for more than 60 
days following a felony conviction and the veteran did not 
inform the VA of his incarceration.  Applicable VA 
regulations required reduction of his compensation payments.  
In light of the very clear facts here supporting reduction of 
compensation benefits due to the veteran's incarceration, and 
in the absence of any objective evidence negating the 
propriety of the reduction, the Board concludes that the 
reduction in compensation benefits was proper.


B.  Waiver of the debt.  An overpayment created by 
retroactive adjustment of an award is subject to recovery if 
recovery is not waived.  Waiver of repayment of indebtedness 
is statutorily precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) 
(citing 38 C.F.R. § 1.965). 

Recovery of an overpayment of VA disability compensation 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.963(a) (2000).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2000).

As determined by the Committee, VA has some fault in the 
creation of the overpayment.  As previously noted, VA was 
notified of the veteran's incarceration in July 1998, and 
advised the veteran of the proposal to reduce benefits in an 
October 1998 letter.  Nevertheless, VA did not take action to 
reduce the veteran's benefits until May 1999.  Thus, the 
Board agrees with the Committee's determination that VA was 
at fault for the amount of the overpayment from January 1999 
to May 1999.  The Board notes that the Committee granted a 
partial waiver for the amount of the overpayment for his 
period.  However, for the period from April 1998 to December 
1998, the veteran is at fault as he failed to inform the VA 
of his incarceration and he continued to accept compensation 
payments to which he was not entitled.

As to whether that repayment of the claim would result in 
financial hardship, the Board notes that the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor of 
the basic necessities.  The veteran was incarcerated in a 
federal correctional institution at the Government's expense 
until April 2000 when he was released and his full VA 
compensation benefits in the amount of $2,036 per month were 
restored.  Although the veteran has stated that he has bills, 
the only financial status reports of records were submitted 
while the veteran was incarcerated.  While those reports 
indicated that veteran's expenses exceeded his income, the 
expenses were for installment debt and privileges in prison 
and were not required for basic necessities of life.  At the 
hearing in September 2000, the veteran acknowledged that VA's 
recoupment of the overpayment in the amount of $403 per month 
from his compensation did not cause a financial hardship for 
him.

The Board further finds that failure to make restitution of 
the overpayment would result in unfair gain to the veteran.  
In effect, a waiver of this overpayment would allow him to 
realize an unfair gain in that he had no legal entitlement to 
the additional benefits paid for periods when he was 
incarcerated.  Additionally, the evidence does not show that 
recovery of the overpayment would nullify the objective for 
which the benefits were intended.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not warranted, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).  As a preponderance of the relevant 
evidence has been found to be against the claim, application 
of the benefit of the doubt rule is not in order.  38 U.S.C.A. 
§ 5107(b).


ORDER

The reduction in VA compensation benefits to the amount 
payable for a disability evaluated as 10 percent disabling 
effective April 14, 1998, was proper.  Waiver of recovery of 
the overpayment of VA compensation benefits in the amount of 
$15,175.98 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

